    Case: 1:17-md-02804-DAP Doc #: 2848 Filed: 10/18/19 1 of 4. PageID #: 428033



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



       IN RE NATIONAL PRESCRIPTION                                                MDL No. 2804
             OPIATE LITIGATION
            This document relates to:                                         Case No. 17-md-2804
                Track One Cases
                                                                            Hon. Dan Aaron Polster



                        TEVA AND ACTAVIS GENERIC DEFENDANTS’
                             NOTICE OF NON-PARTY FAULT

        The Teva and Actavis Generic Defendants1 give notice of additional non-parties to the

above-captioned action to whom the Teva and Actavis Generic Defendants may attribute a

percentage of fault pursuant to Ohio law at trial, based on the nature of the claims Plaintiffs have

chosen to assert.2 These additional non-parties include but are not limited to:

            The Federation of State Medical Boards;
            The State Medical Board of Ohio;
            The Joint Commission (formerly known as the Joint Commission on Accreditation of
             Healthcare Organizations);
            Third-Party Payers (including, but not limited to Medicare and Ohio Medicaid) as
             disclosed to Plaintiffs in data produced from IQVIA;
            The Ohio General Assembly;
            Any party named in a CT1 complaint but not present at trial (whether due to severance,
             settlement, or dismissal on any other basis);
            Alleged “Front Groups” and “Key Opinion Leaders” identified by Plaintiffs in the CT1
             complaints;
            Non-party pharmaceutical manufacturers;
            Non-party wholesale pharmaceutical distributors;

1
         Cephalon, Inc. (“Cephalon”) and Teva Pharmaceuticals USA, Inc. (“Teva USA”) are referred to as the “Teva
Defendants.” Watson Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc., Warner Chilcott Company, LLC,
Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis
Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City, and Actavis Laboratories
FL, Inc., f/k/a Watson Laboratories, Inc.-Florida are collectively referred to as the “Actavis Generic Defendants.”
Pursuant to the Court’s October 8, 2019 Stipulation, Cephalon, Teva USA, and Actavis LLC are the remaining Teva
and Actavis Generic Defendants at issue in the present action.
2
        Ohio Rev. Code 2307.011, 2307.22, 2307.23, and other applicable statutes.
    Case: 1:17-md-02804-DAP Doc #: 2848 Filed: 10/18/19 2 of 4. PageID #: 428034



           Pharmacy benefit managers;
           Any individuals involved in illegal sales, prescribing or dispensing, or diverting sharing
            of opioid medicines, heroin, and/or other illegal drugs.

        This Notice is in addition to, and not a replacement of, any previous notice by any Teva or

Actavis Generic Defendant of non-parties to whom fault should be attributed under the non-party

fault provisions of Ohio law.3 The Teva and Actavis Generic Defendants hereby reassert as to

each Plaintiff the non-parties identified in the affirmative defenses pled in their respective Answers

and Affirmative Defenses to the Summit County Third Amended Complaint and reserve their right

to name additional non-parties at fault in future notices.




3
        See, e.g., Corrected Answer and Affirmative Defenses of Teva USA, ECF No. 1340, Affirmative and Other
Defenses Nos. 18, 25, 40, 65; Corrected Answer and Affirmative Defenses of Cephalon, ECF No. 1341, Affirmative
and Other Defenses Nos. 18, 25, 40, 65; Corrected Answer and Affirmative Defenses of Actavis Generic Defendants,
ECF No. 1339, Affirmative and Other Defenses Nos. 18, 25, 40, 65.

                                                       2
 Case: 1:17-md-02804-DAP Doc #: 2848 Filed: 10/18/19 3 of 4. PageID #: 428035



Dated: October 18, 2019            Respectfully submitted,

                                   By: /s/ Steven A. Reed
                                   Eric W. Sitarchuk
                                   Steven A. Reed
                                   Harvey Bartle
                                   Rebecca J. Hillyer
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1701 Market St.
                                   Philadelphia, PA 19103-2921
                                   Tel: (215) 963-5000
                                   Fax: (215) 963-5001
                                   eric.sitarchuk@morganlewis.com
                                   steven.reed@morganlewis.com
                                   harvey.bartle@morganlewis.com
                                   rebecca.hillyer@morganlewis.com

                                   Nancy L. Patterson
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1000 Louisiana Street, Suite 4000
                                   Houston, TX 77002-5005
                                   Tel: (713) 890-5195
                                   Fax: (713) 890-5001
                                   nancy.patterson@morganlewis.com

                                   Wendy West Feinstein
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   One Oxford Centre, Thirty-Second Floor
                                   Pittsburgh, PA 15219-6401
                                   Tel: (412) 560-7455
                                   Fax: (412) 560-7001
                                   wendy.feinstein@morganlewis.com

                                   Brian M. Ercole
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   200 S. Biscayne Blvd., Suite 5300
                                   Miami, FL 33131-2339
                                   Tel: (305) 415-3000
                                   Fax: (305) 415-3001
                                   brian.ercole@morganlewis.com

                                   Counsel for Cephalon, Inc., Teva Pharmaceuticals
                                   USA, Inc., and Actavis LLC




                                      3
  Case: 1:17-md-02804-DAP Doc #: 2848 Filed: 10/18/19 4 of 4. PageID #: 428036



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 18, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. If electronic notice is not indicated through the court’s e-filing system,

a true and correct copy of the foregoing document was delivered via electronic mail or U.S.

Mail.



Dated: October 18, 2019                        /s/ Steven A. Reed
                                               Steven A. Reed




                                                  4
